        CASE 0:18-cv-03025-JNE-ECW Doc. 26 Filed 12/20/18 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Rocco Ciofoletti, on behalf of
themselves and all other similarly
situated,
             Plaintiff,

v.                                       Civil No. 18-3025 (JNE/ECW)

Securian Financial Group, Inc.;
Minnesota Life Insurance Company;
Securian Life Insurance Company; and
Minnesota Mutual Companies, Inc.,

           Defendants.
_________________________

Larry Stospal, on behalf of
themselves and all other similarly
situated,
              Plaintiff,

v.                                       Civil No. 18-3047 (MJD/KMM)

Securian Financial Group, Inc.;
Minnesota Life Insurance Company;
Securian Life Insurance Company; and
Minnesota Mutual Companies, Inc.,

           Defendants.
_________________________

Brian Harrison, individually and on
behalf of all others similarly
situated,
               Plaintiff,

v.                                       Civil No. 18-3274 (MJD/KMM)
Securian Financial Group and
Minnesota Life Insurance Company,

             Defendants.
        CASE 0:18-cv-03025-JNE-ECW Doc. 26 Filed 12/20/18 Page 2 of 2




              ORDER OF DIRECTION TO THE CLERK OF COURT
                 FOR REASSIGNMENT OF RELATED CASE

       Case No. 18-cv-3025 (JNE/ECW) having been assigned to Judge Joan N. Ericksen
and Case Nos. 18-cv-3047 (MJD/KMM) and 18-cv-3274 (MJD/KMM) having later been
assigned to Judge Michael J. Davis, and said matters being related cases,
       IT IS HEREBY ORDERED that Case Nos. 18-cv-3047 (MJD/KMM) and 18-cv-
3274 (MJD/KMM) be assigned to Judge Joan N. Ericksen and Magistrate Judge
Elizabeth Cowan Wright, nunc pro tunc, by use of a card from the appropriate deck in the
automated case assignment system. The Clerk of Court is directed to reuse a card from
the same deck from which the original assignment was made pursuant to the Court’s
Assignment of Cases order filed July 5, 2017.
       IT IS FINALLY ORDERED that a copy of this order shall be filed in each of the
above respective files.


Dated: December 18, 2018
                                                       s/ Joan N. Ericksen
                                                       JOAN N. ERICKSEN
                                                       United States District Judge



Dated: December 19, 2018
                                                       s/ Michael J. Davis
                                                       MICHAEL J. DAVIS
                                                       United States District Judge
